OPINION
By STEVENS, J.
This cause is before this Court for a second time upon the application of the ward for a termination of the guardianship of her property.
When the case was before this Court originally, the judgment of the Probate Court was reversed and the cause remanded with instructions to the Probate Court. In a concurring opinion,. Miller, J., stated that he was of the opinion the Court should have entered final judgment for the applicant, because her consent to the appointment of a guardian *158of her property “was not genuine and was given under an apparent misapprehension of her legal rights,” and hence the appointment was contrary to law.
A' consideration of all the evidence contained in this record impels the members of this Court to -unanimously conclude that the consent to the appointment of a guarlian, filed herein, was not voluntarily and freely given, in accordance with the requirements ••of §10507-2 GC; that the appointment was accordingly contrary to law, and the application to dismiss the guardian should have been sustained.
The judgment of the Probate Court is reversed, and the cause remanded to the Probate Court, with instructions to sustain the motion to dismiss the guardian, and terminate the guardianship.
HUNSICKER, PJ, DOYLE, J, concur.